DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,9,12,17,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz (DE 10 2011 077901) in view of Thompson et al. (US 2008/0264498).




Regarding claim 1, Kunz teaches:
A method for determining the degree of wear of a valve, 
including an expandable material operating element that is present inside the valve (paragraphs [0006] and [0019]-[0025]), and a piston connected mechanically to the expandable material operating element (paragraph [0020]; the piston 19 is movable by means of an expandable material working element 21), mechanical movements of the expandable material operating element leading to wear in the expandable material operating element (paragraphs [0019]-[0025]; the degree of wear of the thermostat valve 1 depends on the degree of wear of the expandable material working element 21 present inside the thermostat valve),  the method comprising:
detecting changes in temperature of the expandable material operating element (paragraph [0022]), 
converting the changes in temperature into movements of the expandable material operating element on the basis of a predetermined temperature/movement curve (paragraphs [0005]-[0006]; predetermined curves are used to determiner position based on temperature, therefore changes in temperature relate to changes in position).
Kurtz et al. do not explicitly teach calculating a degree of wear of the expandable material operating element from a quantitative sum of the movements.
Thompson et al., similarly, teach a valve with a sensor.  Specifically, Thompson et al. teach maintaining a valve cycle count in order to calculating remaining life (see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the valve wear calculation according to Thompson et al., to the apparatus of Kunz in order to estimate time until failure of the valve (see Thompson at paragraph [0053]).
 
Regarding claim 9, Kunz and Thompson et al. teach all the elements of claim 1 as detailed above.  Kunz further teaches an apparatus comprising an expandable material operating element present inside the valve (paragraphs [0019]-[0025]; the degree of wear of the thermostat valve 1 depends on the degree of wear of the expandable material working element 21 present inside the thermostat valve 1), a piston moveable by the expandable material operating element (paragraph [0020]; the piston 19 is movable by means of an expandable material working element 21), one or more sensors arranged inside or outside the valve, and evaluation electronics; wherein the sensors deliver values to the evaluation electronics; wherein the evaluation electronics are configured to carry out the method according to claim 1 (inside the thermostat valve 1 are arranged three sensors, for the force sensor 7, the pressure sensor 8 and the pressure piece 9, respectively, which provide values by which the degree of wear of the expandable material working element 21 can be calculated).

Regarding claim 12, Kunz and Thompson et al. teach all the elements of claim 9 as detailed above, Kunz further teaches an apparatus wherein one of the one or more sensors is a temperature sensor, by means of which the changes in temperature of the expandable material operating element or the change in temperature of the fluid flowing 

Regarding claim 17, Kunz and Thompson et al. teach all the elements of claim 9 as detailed above. 
Thompson et al. further teach an apparatus wherein the evaluation electronics are connected to an optical or acoustic indicator (see paragraph [0047]; a warning message can be displayed when the valve begins to wear out).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a warning message that can be displayed when the valve begins to wear out, according to Thompson et al., to the apparatus of Kunz in order to alert a user to the status of the valve (see Thompson at paragraph [0047]).


Regarding claim 18, Kunz and Thompson et al. teach all the elements of claim 9 as detailed above. 
Thompson et al. further teach an apparatus wherein the evaluation electronics comprises a signal output for information regarding the degree of wear of the expandable material operating element (see paragraph [0047]; a warning message can be displayed when the valve begins to wear out).



Regarding claim 20, Kunz and Thompson et al. teach all the elements of claim 12 as detailed above, Kunz further teaches an apparatus wherein the fluid surrounds the expandable material operating element (paragraph [0003])

Response to Arguments
Applicant’s arguments filed September 28, 2020  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JCM/Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864